ROSS, J.
The appellant in this case appeals from a judgment of conviction of the crime of manslaughter.
The appellant has made no appearance in this court; hut, notwithstanding that fact, under the law we are required to “examine into the case and decide the same” on its merits, in the same manner as though the case had been argued.
A careful examination of the record fails to disclose that any error was committed in the trial of the defendant in the lower court. He was tried by a jury under a good indictment, and the court’s instructions to the jury were full, complete, and in accordance with the facts in the ease.
The judgment of the lower court is affirmed.
CUNNINGHAM, J., and DUFFY, J., concur.
FRANKLIN, C. J., being disqualified and announcing his disqualification in open court, the' remaining judges, under section 3 of article 6 of the constitution, called in Hon. F. J. DUFFY, Judge of the superior court of the state of Arizona, *50in and for Santa Cruz county, to sit with them in the hearing of this cause.
NOTE.—As to validity and construction of statutes requiring appellate courts to weigh evidence, see note in 3 Ann. Cas. 685.